DETAILED ACTION
This Office Action is with regard to the most recent papers filed 12/1/2021. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 29-48 have been considered but are moot based on the new ground of rejection necessitated by Applicant’s amendment.

Priority
Applicant’s amendments to claims 29, 40, and 47 has established priority to 3/30/2009, as the claims are now considered to be supported by the prior filed applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,043,463. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially within the scope of the claims of ‘349 and thus are deemed to be an obvious variation.

Double Patenting
Claims 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,686,349. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially within the scope of the claims of ‘349 and thus are deemed to be an obvious variation.

Double Patenting
Claims 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,880,165. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially within the scope of the claims of ‘349 and thus are deemed to be an obvious variation.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29-37, 40-44, and 47-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0199177 (Edwarsd) in view of US 6,330,562 (Boden).
With regard to claim 29, Cohn discloses a method, comprising: 
implementing a first computer network of computing nodes at a first geographical location (Edwards: Figure 2 and Paragraph [0158].  Edwards presents multiple LANs at different locations that include nodes that are connected to one virtual network.); 
implementing a second computer network of additional computing nodes at a second geographical location, wherein the second computer network is managed by a network-accessible service accessible via a public network, and the additional computing nodes are implemented as virtual machines hosted on physical hosts of the network-accessible service (Edwards: Figure 2 and Paragraph [0158].  Edwards presents multiple LANs at different locations that include virtual nodes hosted by a server that are connected to one virtual network.); and 
extending the first computer network to include the additional computing nodes as part of the first computer network (Edwards: Figure 2 and Paragraph [0158].  The virtual network is extended to include different nodes from the different remote networks.), the extending including: 
configuring a computing node in the first computer network as a gateway for the first computer network, wherein the gateway is associated with a publicly available network address and configured to (a) forward outgoing communications from the computing nodes to the network-accessible service over the public network and (b) forward incoming communications from the additional computing nodes received via the public network to the computing nodes (Edwards: Figure 11 and Paragraph [0107] and Paragraph [0134].  A virtual machine can be established as a gateway between remote networks, where the different components have addresses for access from outside networks (public addresses).).
Edwards fails to disclose, but Boden teaches configuring the gateway act as a VPN endpoint for a VPN between the first computer network and the second computer network (Boden: Column 8, line 15 to 67 and Column 14, Table 2.  Boden teaches that different roles can be associated with the tunnel endpoints for a VPN connection, where a parameter can be provided to define the security policy with encryption algorithm, meaning that the gateway can act as a VPN tunnel endpoint (Boden: Column 14, lines 45-46).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the gateway configured to act as a VPN endpoint to efficiently provide for security for such communications without burdening the network clients with the associated processing for the encryption and decryption.).

With regard to claim 30, Edwards in view of Boden teaches that the gateway is configured to perform encryption and decryption functionality (Boden: Column 8, line 15 to 67 and Column 14, Table 2).

With regard to claim 31, Edwards in view of Boden teaches wherein: the gateway is configured to act as a firewall for the first computer network (Edwards: Paragraph [0122]).

With regard to claim 32, Edwards in view of Boden teaches wherein: the first computer network is managed by the network-accessible service and implemented at a first data center of the network-accessible service; and the second computer network is implemented at a second data center of the network-accessible service (Edwards: Paragraph [0122].  The two locations are separate, where the interfaces serve to couple the networks (network-accessible service).).

With regard to claim 33, Edwards in view of Boden teaches wherein the gateway is implemented using a virtual machine (Edwards: Paragraph [0107]).

With regard to claim 34, Edwards in view of Boden teaches wherein the extending of the first computer network comprises: configuring one of the additional computing nodes in the second computer network as a second gateway, wherein the second gateway is associated with a second publicly available network address and configured to (a) forward communications from the additional computing nodes to the first computer network over the public network and (b) forward communications from the first computer network received via the public network to the additional computing nodes (Edwards: Paragraph [0122] and Figure 11).

With regard to claim 35, Edwards in view of Boden teaches wherein: the second computer network is a virtual network implemented over a substrate network of the network-accessible service; the first computer network is implemented outside of the substrate network and not managed by the network-accessible service; and the second gateway is configured to allow communications between the first computer network and the second computer network to occur transparently, so that an additional computing node in the second computer network sending a communication to a computing node in the first computer network is not aware that the computing node is outside of the substrate network and not managed by the network-accessible service (Edwards: Paragraph [0122] and Figure 11).

With regard to claim 36, Edwards in view of Boden teaches wherein the extending of the first computer network includes configuring the network-accessible service to: store, at a system manager of the network-accessible service, information about the second gateway and the computing nodes in the first computer network; and notify one or more communication managers about the stored information, wherein the one or more communication managers are implemented on the physical hosts hosting the additional computing nodes to manage communications to and from the additional computing nodes (Edwards: Paragraph [0108].  Any mappings are updated on the servers.).

With regard to claim 37, Edwards in view of Boden teaches wherein one or more communication managers are configured to respond to ARP requests from the additional computing nodes about the computing nodes in the first network based on the stored information (Edwards: Paragraph [0152] and [0159].  VARP requests are responded to using the stored information on mappings.).

With regard to claims 40-44 and 47-48, the instant claims are similar to claims 29-37, and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claims 38 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Edwards in view of Boden, and further in view of US 2002/0042875 (Shukla).
With regard to claim 38, Edwards in view of Boden fails to teach, but Shukla teaches performing, by the gateway: receiving an incoming communication from an additional computing node in the second network to a computing node in the first network; and modifying a header of the incoming communication to indicate a network address assigned to the additional computing node as a source address of the incoming communication (Shukla: Paragraph [0008].).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to replace a source address of the packet with the address of the gateway to provide privacy for the networks, such that the gateway address would be assigned to the additional nodes.

With regard to claim 45, the instant claim is similar to claim 38, and is rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claims 39 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Edwards in view of Boden, and further in view of US 2003/0233452 (Maufer).
With regard to claim 39, Edwards in view of Boden fails to teach, but Maufer teaches performing, by the gateway: receiving an incoming communication from an additional computing node in the second network to a computing node in the first network; and modifying the incoming communication to update a time-to-live hop value of the incoming communication (Maufer: Paragraph [0029]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to have an TTL in the packet to ensure that the packet is only propagated for a limited time (number of hops), thus avoiding packets being transmitted in a perpetual loop in a network.  Further, it would have been obvious to update the TTL of a packet to ensure that the intention of the TTL is maintained, namely to allow the packet to only travel a certain number of hops before being discarded, where without such updating, the TTL would not take into consideration the gateways (where if enough devices fail to update the TTL, a packet would be able to be perpetually transmitted regardless of the inclusion of such a TTL counter.).

With regard to claim 46, the instant claim is similar to claim 39, and is rejected for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444